Citation Nr: 0023723	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  97-26 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
chronic back strain.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a left knee injury with degenerative joint 
disease.  

3.  Entitlement to service connection asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1983.  

This appeal arose from a February 1997 rating decision of the 
San Juan, the Commonwealth of Puerto Rico Department of 
Veterans Affairs (VA), Regional Office (RO), which found that 
no new and material evidence had been submitted to reopen the 
claim for service connection for chronic back strain and 
residuals of a left knee injury with degenerative joint 
disease and denied service connection for asthma.  


FINDINGS OF FACT

1.  The RO denied service connection for chronic back strain 
in November 1990.  The veteran did not appeal and the 
decision became final.  The RO refused to reopen the 
veteran's claim for entitlement to service connection for 
chronic back strain in February 1997.  

2.  The RO denied service connection for residuals of a left 
knee injury with degenerative joint disease in November 1990.  
The veteran did not appeal and the decision became final.  
The RO refused to reopen the veteran's claim for entitlement 
to service connection for residuals of a left knee injury 
with degenerative joint disease in February 1997.  

3.  The veteran has not been shown by competent medical 
evidence to suffer from asthma, which can be related to his 
period of service.


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for chronic back strain is not new and 
material, so that the claim is not reopened, and the November 
1990 decision of the RO is final.  38 U.S.C.A. §§ 1110, 1131, 
5107(a), 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
3.303(c), 20.302 (1999).

2.  Evidence received since the RO denied entitlement to 
service connection for residuals of a left knee injury with 
degenerative joint disease is not new and material, so that 
the claim is not reopened, and the November 1990 decision of 
the RO is final.  38 U.S.C.A. §§ 1110, 1131, 5107(a), 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.303(c), 
20.302 (1999).

3.  The claim for service connection for asthma is not well 
grounded.  38 U.S.C.A. §§ 1101,1110, 1111, 1112, 1137, 
5107(a) (West 1991& Supp. 1998); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 20.302 (1999).  If new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Derwinski, 9 Vet. App. 
273 (1996).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

The evidence, which was in the file at the time that this 
case was considered by the RO in November 1990, will be 
briefly summarized.  Service medical records showed that the 
veteran complained of left knee pain in May 1981 from a car 
accident one week prior.  In June 1982 the veteran reported a 
left knee injury secondary to a jump from a tank.  The 
assessment was left lateral collateral ligament sprain and 
the veteran had physical therapy in June 1982 and July 1982.  
In January 1985 the veteran twisted his left knee.  The 
radiology report showed mild degenerative joint disease.  The 
veteran was seen for back trauma.  X-rays showed no 
significant abnormality.  The assessment was mechanical low 
back pain.  The June 1990 VA examination report provided the 
diagnoses of lumbar muscle strain and bilateral degenerative 
joint disease of the knees.  The knee X-ray showed no bone, 
joint or soft tissue abnormalities and the lumbar spine X-ray 
showed normal bones, joints and disc spaces.  

The evidence submitted since the November 1990 denial 
included: private radiology reports regarding the lumbar 
spine dated September 1996, February 1997 and August 1997; VA 
outpatient treatment records dated April 1996 to January 
1997; a private August 1997 left knee radiology report; 
medical certificates from a private physician, dated August 
1997 and September 1997; an October 1997 low back and leg 
nerve conduction study; and a December 1997 medical 
certificate from a private physician.  The September 1996 
radiology report revealed levoscoliosis at the lower dorsal 
level, rotatoria dextroscoliosis at the lumbar level.  The 
February 1997 radiology report conclusion was that of a 
normal study.  The August 1997 radiology report showed 
straightening of the lumbar lordosis which may have been 
secondary to muscle spasm and what appeared to represent a 
Schmorl's was noted involving the inferior end plate of L5 
posteriorly.  The radiology report of the left knee revealed 
that there were no gross fractures or dislocations, no gross 
evidence of patellar tracking abnormalities, and no gross 
degenerative changes.  

VA outpatient treatment records dated April 1996 to January 
1997 indicate that the veteran was seen for myositis 
trapezius and allergic rhinosinusitis.  The medical 
certificates from a private physician, dated August 1997 and 
September 1997, indicate that the veteran had been treated 
since 1993 for his back problems and that due to his physical 
disabilities he was not able to perform moderate activity.  
The October 1997 low back and leg nerve conduction study 
provided that the diagnostic impression was essentially 
normal.  The December 1997 medical certificate from a private 
physician stated that the veteran had low back pain with leg 
cramps.  

After a careful review of the evidence of record, it is found 
that the additional evidence, which the veteran has 
submitted, is not "new and material."  Accordingly, his 
claims are not reopened and the November 1990 decision of the 
RO remains final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The evidence previously 
submitted in this case did not show a diagnosed underlying 
back disability in service or chronic back strain in service.  
The evidence presented since the last disallowance provides 
post service diagnoses, however, it failed to show a 
connection between the veteran's inservice symptoms and his 
current back diagnoses.  With regard to the left knee, the 
evidence previously submitted in this case did not show 
residuals of a left knee injury with degenerative joint 
disease.  The evidence present since the last disallowance 
revealed that there were no gross fractures or dislocations, 
no gross evidence of patellar tracking abnormalities, and no 
gross degenerative changes of the left knee.

Although some of the evidence submitted subsequent to the 
November 1990 RO denial was not previously submitted and 
shows treatment for back and left knee pain it is cumulative 
and redundant.  This evidence does not bear directly or 
substantially upon the specific matters under consideration 
and by itself or in conjunction with evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

II.  Service Connection

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection, the threshold question to be answered is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, one that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The service medical records do not show treatment for or 
diagnosis of asthma or any other respiratory disorder.  The 
VA examined the veteran in June 1990.  There was no cough or 
expectoration, and his respiratory rate and excursion were 
good.  The veteran's lungs were normal to palpation, 
percussion and auscultation.  VA outpatient treatment 
records, dated April 1996 to January 1997, do not show do not 
show treatment for or diagnosis of asthma.  

A medical certificate from the veteran's private physician, 
dated August 1991, stated that the veteran was suffering from 
[illegible] from tobacco [illegible] sinusitis, pharyngitis 
and asthmatic bronchitis.  The physician wrote that 
[illegible] degree of emphysema.  He indicated that this 
condition was chronic and related to a wound from an accident 
[illegible] in the active army.  A private physician wrote, 
in September 1997, that he had been treating the veteran 
since 1993 for his bronchial asthma, back problems and knee 
pain.  He stated that because of these problems and or 
disease, the veteran was not able to carry out any type of 
strong or moderate physical activity.  

The veteran's contentions that his asthma was related to his 
active service cannot serve to well ground the claim because 
he is not shown to be competent to make such an allegation, 
as this requires competent medical evidence which indicates 
that the claim is plausible or possible.  Lay testimony is 
competent only when it regards features or symptoms of injury 
or illness, but may not be relied upon for establishing a 
medical diagnosis, be that a current diagnosis or one linking 
a current disability to service.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994).  

The Board notes that the veteran was discharged from service 
in August 1983 and the record does not show a diagnosis of or 
treatment for asthma until August 1991.  This is over five 
years after the veteran's separation from service.  The 
service medical records do not show diagnosis of or treatment 
for asthma or any other respiratory disabilities.  Although 
the private physician wrote that [illegible] degree of 
emphysema was chronic and related to a wound from an accident 
[illegible] in the active army, the veteran has not submitted 
competent medical evidence of asthma in service or of a nexus 
between his asthma and service.  In view of the absence of 
these facts, his allegation that there is some relationship 
to active service is unsupported.  Therefore, the Board 
concludes that the veteran's claim for service connection for 
asthma is not well grounded and is denied.

The veteran is informed that if he is able to produce 
competent evidence attributing the onset or aggravation of 
the claimed disorder to active service, he should petition to 
reopen his claim.  


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for chronic back strain, the 
benefit sought on appeal must be denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for a left knee injury with 
degenerative joint disease, the benefit sought on appeal must 
be denied.

Service connection for asthma is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

